DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 3/17/2022.  Claims 22, 24-30, 32-37, and 39-43 are pending where claims 22, 24-30, 32-37, and 39-43 were previously presented and claims 1-21, 23, 31, and 38 were cancelled.

Specification
The applicant amended the claims to remove the identified claim limitations that did not appear to have specification support as discussed in the prior office actions.

Claim Objections
The applicant amended the claims to address the claim objections.  In light of the amendments, the respective claim objections have been withdrawn.

35 USC § 112
The applicant amended the claims to address the claim objections.  In light of the amendments, the respective claim objections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoni Torchman on 3/28/2022.

The application has been amended as follows: 
	IN THE CLAIMS FILED 3/17/2022, PLEASE:
	AMEND claim 26 in the following manner:

	Claim 26 (Currently Amended):
	The topic-based search query system of claim [[26]] 24, subdividing and arranging the improved environment into a managerial hierarchy of partitions, further comprising: 
subdividing the Set into a least one Subset using independent variable (K) as the tertiary term of the terms given the query; wherein eliminating from calculation, using at least one subject matter data warehouse, any web page not belonging probabilistically to independent variable (K) as irrelevancy to the query; and 
computing the Subset returning an estimated 10° results.

Allowable Subject Matter
Claims 22, 24-30, 32-37, and 39-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous Office Action indicated allowable subject matter over the cited prior art of record and the current claims have addressed the other pending formalities.  Therefore, in view of the amendments and the reasons as discussed in the previous Office Action, the claims stand allowable over the cited prior art of record.  A further search was conducted; however, no new references were found that would appear to teach or fairy suggest the claim limitations as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        4/1/2022